DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
This communication is in response to the Amendments and Arguments filed on   05/02/2022. 
Claims 1-4, 8-11, 21-29, and 31-33 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sara Bradford on 08/05/2022.
The application has been amended as follows:
Please Replace claim 33 with --"33. (Currently Amended) The method of claim 25, wherein the type of correction of each autocorrection[[s]] triggers presentation of the autocorrection with a specific type of graphical user interface effect during implementation of the autocorrection 

REASONS FOR ALLOWANCE
Claims 1-4, 8-11, 21-29, and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Willmore teaches detecting content for autocorrection in an electronic document presented through a user interface, classifying a type of correction to be executed and generating a classification identification, using a trained machine learning model to identify whether to apply a correction in-line where the user is typing, or to complete or replace partially entered words, or to retroactively correct words. Willmore further teaches that the decision for when to apply the autocorrection is based on what type of correction is being performed, the location of the correction in the content being entered, and the probability that the predicted words are correct. Willmore then teaches the application of the autocorrection. However, Willmore does not teach the presentation of a user interface menu that shows a prioritized list of the applied autocorrections, where the list is ordered by showing an autocorrection with a confidence score exceeding a threshold by less than a specific value is positioned higher than an autocorrection with a confidence score exceeding the threshold by more than the specific value.
Allen teaches the display of a correction window that shows a list of all the corrections made by the application. However, Allen does not teach the prioritization of the autocorrections, where the list is ordered by showing an autocorrection with a confidence score exceeding a threshold by less than a specific value is positioned higher than an autocorrection with a confidence score exceeding the threshold by more than the specific value.
Volcani teaches that suggested replacement words are displayed in a dialogue window in order of their associated rankings. However, Volcani does not teach that the list is ordered by showing an autocorrection with a confidence score exceeding a threshold by less than a specific value is positioned higher than an autocorrection with a confidence score exceeding the threshold by more than the specific value.
None of Willmore, Allen, or Volcani, either alone or in combination, teaches or makes obvious the specific ordering of a list of autocorrections, where the autocorrections are ordered by showing an autocorrection with a confidence score exceeding a threshold by less than a specific value being positioned higher than an autocorrection with a confidence score exceeding the threshold by more than the specific value. Therefore, none of the cited prior art either alone or in combination, teaches or makes obvious the combination of limitations as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659